Citation Nr: 1744757	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  13-06 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a medial tibial plateau stress fracture affecting the left knee with traumatic arthritis. 

2.  Entitlement to a disability rating in excess of 10 percent for residuals of a medial tibial plateau stress fracture affecting the right knee with traumatic arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1985 to July 1985.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a February 2010 rating decision of the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board in June 2016.  A transcript of the hearing has been associated with the claims file. 

The claims were remanded by the Board for additional development in September 2016. 


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's right knee disability with traumatic arthritis is manifested by pain and reduced range of motion, but not by recurrent subluxation, limitation of flexion of 60 degrees or worse, or ankylosis.

2.  For the entire period on appeal, the Veteran's left knee disability with traumatic arthritis is manifested by pain and reduced range of motion, but not by recurrent subluxation, limitation of flexion of 60 degrees or worse, or ankylosis.



CONCLUSIONS OF LAW

1.  During the entire period on appeal, the criteria for a disability rating greater than 10 percent for the Veteran's right knee right knee disability with traumatic arthritis have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2016); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261 (2016).

2.  During the entire period on appeal, the criteria for a disability rating greater than 10 percent for the Veteran's left knee right knee disability with traumatic arthritis have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2016); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2016); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board finds that the prior remand directives were substantially complied with and that the VA examinations of record are adequate to address the merits of the herein decided claims.

II.  Increased rating

Rules and Regulations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1. When two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates such criteria.  38 C.F.R. § 4.7.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function are expected in all instances.  38 C.F.R. § 4.21.

In increased rating claims, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending, it is appropriate to apply staged ratings for each distinct time period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The evaluation of the same disability under various diagnoses is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.

Although 38 C.F.R. §§ 4.1 and 4.2 stipulate that VA must view each disability "in relation to its history" to "accurately reflect the elements of disability present," a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).

Analysis

The Veteran is appealing a continued rating of 10 percent for residuals of medial tibial plateau stress fractures affecting the right and left knees with traumatic arthritis.

For disabilities evaluated on the basis of limitation of motion, 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment, apply.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  Range of motion ratings under 38 C.F.R. § 4.71a do not subsume 38 C.F.R. § 4.40, and 38 C.F.R. § 4.14 does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use including during flare-ups.  DeLuca, 8 Vet. App. at 205-06.

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis, substantiated by X-ray findings, is rated on limitation of motion of affected parts, as degenerative arthritis under 38 C.F.R. § 4.71a , DC 5003.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that 38 C.F.R. §§ 4.40 and 4.45 require that the disabling effect of painful motion be considered when rating joint disabilities.  Deluca, 8 Vet. App. 202, 205-06 (1995).  Pursuant to 38 C.F.R. § 4.40 , "[d]isability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance."  Further, functional loss "may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled."  Id.

A compensable rating for arthritis can be awarded on the basis of X-ray findings and painful motion under 38 C.F.R. § 4.59 even without motion being compensably limited under the rating schedule.  VAOPGCPREC 9-98 (1998).

Although Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991) held that painful motion is deemed limited motion warranting the minimum scheduler rating based on limited motion, even without actually limited motion, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011) it was it was held that pain throughout range of joint motion, which does not limit motion, does not warrant more than the minimum scheduler rating.  See Petitti v. McDonald, No. 13-3469, slip op. at 13 (U.S. Vet. App. October 28, 2015) (per curiam) (observing that Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) aptly stated that under 38 C.F.R. §§ 4.40 and 4.45 "pain in and of itself does not rise to the level of functional loss" and; rather, quoting 38 C.F.R. § 4.40 "pain may result in functional loss, but only if it limits the ability 'to perform the normal working movements of the body with normal excursion, strength, speed, coordination[,] or endurance.'").

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).

38 C.F.R. § 4.71a, DC 5256 provides for a 30 percent rating (and even higher ratings) for ankyloses of a knee in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). 

According to DC 5257, which rates impairment resulting from other impairment of the knee, to include recurrent subluxation or lateral instability, a 10 percent rating is assigned with evidence of slight recurrent subluxation or lateral instability of a knee; 20 percent rating is assigned with evidence of moderate recurrent subluxation or lateral instability; and 30 percent rating is assigned with evidence of severe recurrent subluxation or lateral instability.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under DC 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

38 C.F.R. § 4.71a , DC 5258 provides for a 20 percent rating for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the knee joint.

38 C.F.R. § 4.71a, DC 5259 provides for a 10 percent rating for symptomatic residuals of removal of a semilunar cartilage.  Ratings under DC 5259 require consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal of a semilunar cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98.

The words "slight," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Thus, if there are symptoms as a residual of a meniscectomy (partial removal of semilunar cartilage in the knee) which are subluxation or instability, or limitation of motion, separate ratings for such manifestation may be assigned.

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.

Under DC 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.

38 C.F.R. § 4.71a, DC 5262 provides for evaluation of impairment of the tibia and fibula.  With malunion and slight knee or ankle disability a 10 percent rating is warranted; with moderate knee or ankle disability a 20 percent rating is warranted; and with marked knee or ankle disability a 30 percent rating is warranted.  For a 40 percent rating there must be nonunion of the tibia or fibula with loose motion, requiring a brace.

38 C.F.R. § 4.71a , DC 5263 provides for a 10 percent rating for genu recurvatum, when acquired, traumatic, with weakness and insecurity in weight-bearing which is objectively demonstrated.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Compensating a claimant for separate functional impairment under DC 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997) held that arthritis and instability of the same knee may be rated separately under DCs 5003 and 5257.  Subsequently, VAOPGCPREC 9-98 further explained that if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (holding that separate ratings under DC 5260 for limitation of flexion of the knee and DC 5261 for limitation of extension of the knee may be assigned).

Here, the 10 percent rating for the service-connected right knee disorder has been assigned on the basis or chondromalacia with osteoarthritis, with functional impairment due to painful motion and objective evidence of arthritis, but without a compensable degree of limited motion under DCs 5260 and 5261.

The Veteran was originally service connected for residuals of right and left stress fractures in a September 1985 rating decision and assigned a noncompensable evaluation, effective July 1985, due to in-service diagnosis of stress fractures.  In a November 2005 rating decision, the RO granted increased 10 percent disability rating for residuals of right and left stress fractures as the VA examiner indicated diagnoses of traumatic arthritis of the right and left knees as a result of the in-service stress fractures.  The Veteran has continuously insisted that this rating is not high enough and that his knees have worsened.  

In a January 2010 statement, the Veteran asserts that after walking around the house for a short time his knees throb and go cold, and he has pain radiating down his legs to his feet and up to his hips and back.  He reported his knees giveway or loose strength and balance.  He stated he has almost fallen a couple of times and he needs to use a walking to keep from falling.  He complained of stiffness in the morning and unbearable pain after sitting or walking.  He stated everyday tasks are interrupted by knee pain and he will need to rest.  He complained he wakes at night due to pain and spasms.  The Veteran reported his knee pain will aggravate his fibromyalgia and cause him to be immobilized. 

During a February 2010 VA examination, the Veteran complained of instability, pain, stiffness, weakness, swelling, decreased speed of joint motion, weekly locking episodes, and weekly episodes of dislocation or subluxation.  The Veteran denied flare-ups.  He reported he is unable to stand for more than a few minutes, and unable to walk one quarter of a mile.  He uses a cane.  He had an antalgic gait with poor propulsion.  Upon physical examination, the examiner noted weakness, but no evidence of crepitation, instability, or patellar or meniscus abnormality.  Range of motion findings on the both knees included flexion to 135 degrees, extension to 10 degrees.  The examiner indicated that although the Veteran stood with knees flexed at 10 degrees, the knees seemed to passively extend to zero degrees.  There was no objective evidence of pain with active motion.  The examiner noted there were no additional limitations after three repetitions of range of motion.  The examiner noted the Veteran's knee disability results in decreased mobility, problems with lifting and carrying, decreased strength, and pain.  His knees cause moderate effects on chores, shopping, exercise, driving, and travelling.  His knees also prevent sports and cause severe effects on recreation.  The examiner noted his activities of daily living are limited due to a variety of musculoskeletal complaints.  

In a May 2010 notice of disagreement, the Veteran asserted that his increased pain has caused decrease ability to move and he has increased his medication use to help.  He stated he has aids to get around and do basic chores, including a shower chair, grab bars, walker, grabbers, extra-long shoe horn, and sock helper.  He stated he uses a TENS unit.  The Veteran reported he has been told he cannot be trained by VA Vocational Rehabilitation.  

In a September 2011 VA progress note, the Veteran reported he uses a walker inside his home.  He has had a number of near falls when his left knee gives way (due to pain).  He stated it usually happens after he gets up, and in the first 20 steps or so.  Upon examination, the examiner noted he walks with a fair pace and step length.  He slightly favors his left lower extremity.  He can walk in a circle, walk on his heels or toes, walk backwards, and do a modified tandem walk.  The examiner noted was seen for a gait evaluation and that he is still able to walk safely without and assistive device most of the time.  The examiner noted the gait really has not changed since he was assessed in 2002. 

During a November 2012 VA examination, the Veteran complained of left knee pain worse than right, which is circumferential around both knee caps basically.  He complained of stiffness, swelling, and sensation of cold in both knees.  He had injections which helped temporarily.  He reported no sensation of instability though he has had buckling in the left knee.  He denied locking.  The Veteran complained of flare-ups with rain/damp weather which increased his pain and causes him to move less.  Range of motion findings on the both knees included flexion to 120 degrees, with pain at 110 degrees on the right knee and 115 at the left knee; extension to 5 degrees on the right; extension to 10 degrees on the left.  The examiner reported guarding.  The examiner noted that the Veteran has additional functional loss on repetition due to less movement than normal, weakened movement, pain on movement, disturbance of locomotion and interference with sitting, standing, and weightbearing.  Instability testing was normal on both knees, and the examiner noted no evidence or history of recurrent patellar subluxation/dislocation.  The examiner marked no history of stress fractures or "shin splints."  The examiner indicated the Veteran occasionally uses a cane and regularly uses a walker for knee pain and support, as well as back/leg pain and fibromyalgia.  The examiner stated the Veteran's knee disabilities interfere with work as they are bothersome with prolonged weight bearing or sitting, kneeling, or squatting.  The examiner stated the Veteran's has mild bilateral degenerative joint disease (DJD) as a residual progression of his service-connected conditions. 

In a November 2013 statement, the Veteran's wife indicated that the Veteran had been denied retraining by VA Vocational Rehabilitation as there was no job he could retrain for as he is unable to sit, stand, or walk.  

In a July 2014 VA treatment record, the Veteran reported he had pain in his right knee after hiking moderate trail yesterday and traversing rocks.  He stated he slipped and caught himself with his right hand.  The pain in his knee was described as mostly to the anterior and lateral aspect.  He did not fall onto his knee.  He has a history of chronic knee pain due to arthritis.  Upon physical examination, the examiner noted tenderness to the lateral aspect of the knee on palpation but no obvious collateral ligament laxity.  There was soft tissue swelling and mild effusion to knee without lesion. An April 2015 VA progress note indicated the right knee had full range of motion.  

During a June 2016 Board hearing, the Veteran testified that he takes a muscle relaxer and Morphine for pain.  He stated he was first prescribed Morphine 8 years prior, and was prescribed Oxycodone before then.  He stated the medication makes him tired, but does not otherwise affect his ability to do things around the house or operate vehicles or machinery.  He stated he uses a walker at home and that he does not like to leave the house due to pain.  He stated he was a mechanic for seven years, but left that job as he was no longer able to stand or lean over cars.  He stopped working about 18 years ago.  The Veteran stated he has a difficult time sleeping due to pain and he has his knees propped up on pillows.  He reported he cannot stand very long or walk without assistance.  The Veteran indicated that he is not able to fish, or go into the woods because of difficulty walking.  The Veteran's wife indicated he had a blood clot due to his mobility issues.  He used to fish and camp when their children were young, but he has not gone finishing in a year.  He will wash dishes or help cook when he can.  

In a July 2016 VA mental disorders examination report, the examiner reported that when the Veteran talked about pain which disrupts his abilities or daily life he specifically mentions his back rather than his service-connected knee disabilities. 

During a February 2017 VA examination, the Veteran reported he walks at home and he has a lot of pain bilaterally.  He reported driving a car aggravates his knee pain.  His bilateral knee pain is constant and 7/10, worse with walking or weight-bearing and weather changes.  He stated he used to get injections in his knees, but stopped.  He reported no other treatment for his knees.  He denied flare-ups.  The Veteran reported functional loss with standing, walking, shopping, fishing, working on cars, or anything that entails standing for a period of time.  He also stated he cannot ride motorcycles anymore.  Upon physical examination, range of motion testing of both knees showed flexion to 120 and full extension (zero degrees) with pain on flexion that did not result in functional loss.  The examiner noted the Veteran had mild tenderness to palpation to the medial right knee and crepitus.  Repetitive testing did not result in additional functional loss or range of motion.  The examiner stated there was no loss of motion, but increased pain with repeated use over time.  Muscle strength testing was normal except for upon flexion of the left knee which showed 4/5.  The examiner stated the left knee flexion strength testing reproduced pain into the low back and is related to the nonservice-connected low back disorder, not the knee disability.  There was no evidence of ankylosis or joint instability.  The examiner reported a history of shin splints in service, resolved.  The examiner also noted the Veteran had stress reaction versus fracture in service, resolved.  Gait was steady, stance was equal without enlargement to knee joints.  The examiner indicated the Veteran uses a wheelchair and scooter occasionally, and uses a walker regularly.  The examiner stated the Veteran was capable of medium work activities of employment exerting 20 to 50 pounds of force occasionally, and/or 10 to 25 pounds of force frequently, and/or greater than negligible up to 10 pounds of force constantly to move objects.  He was capable of occasional running, jumping, jogging, kneeling or squatting.  The examiner noted pain on passive range of motion  and no evidence of pain when the joint was use in nonweight-bearing.  The examiner indicated that the Veteran's current findings correlate to mild DJD of bilateral knees per imaging and physical exam.  The examiner found that the Veteran's objective findings did not support the level of severity suggested by the complaints regarding the bilateral knees.  He has chronic back and radicular pain that, according to medical record review, limits activities.  However, records depict more activity than presented and was seen in a December 2014 treatment record after falling off ladder.  He reported he does housework, babysits grandkids, and cooks.  Even though presenting to the examination today per scooter, his limitations more correlate with medical conditions such as COPD and O2 dependent with history of pulmonary emboli than mild DJD of knees bilaterally.  

VA treatment records include complaints of knee pain and treatment including medication and injections.  

In evaluating the medical evidence of record, the Board finds that a rating higher than 10 percent for the right and left knee disabilities based on limitation of motion is not warranted.  While the right and left knees show limited extension due to pain, the bilateral knee extension is not limited enough to warrant a 20 percent rating under Diagnostic Code 5261, i.e., extension is not limited to at least 15 degrees.  The VA examination reports also show right knee flexion limited to, at worst, 110 degrees, and left knee flexion limited to, at worst, 115 degrees.  However, the Veteran cannot receive separate ratings for limitation of extension and limitation of flexion, as the limitation of flexion is not high enough to warrant a compensable rating under Diagnostic Code 5260, as noted above.

As for any separate compensable rating for knee instability, while the Veteran had complaints of instability, the medical evidence consistently shows that all joint stability testing in the right and left knees were normal.  In this regard, the record, to include the examiner's statements, indicate discrepancy between the level of impairment reported by the Veteran and that objectively observed.  The most recent examiner referenced the activities documented in the record as indicative of greater functional ability then asserted by the Veteran.  Considering all the evidence of record, due to these discrepancies and as examiner has expertise to determine whether a joint is the cause of instability, the Board finds the examiner's findings to be the most probative evidence of record.  Therefore, separate compensable ratings are not warranted under Diagnostic Code 5257.

In considering whether compensable ratings might be assigned for the service-connected right and left knee disabilities under other diagnostic codes, there is no history of dislocated semilunar cartilage; so a rating under Diagnostic Code 5258 is not warranted.  There also is no history of knee surgery, so a rating under Diagnostic Code 5259 pertaining to removal of symptomatic semilunar cartilage, also does not apply.  In addition, there is no evidence of ankylosis of the left knee to warrant a rating under Diagnostic Code 5256.  Although the Veteran was originally service-connected for in-service stress fractures and rated under Diagnostic Code 5262 for impairment of the tibia and fibula, the February 2017 VA examiner specifically indicated that these disabilities had resolved.  

The evidence shows that the Veteran has complained of painful motion of the right and left knees.  Other than limitation of motion and some additional pain, it was not shown to be any additional limitations due to repetitive use of the right and left knee.  Accordingly, consideration of other factors of functional limitation does not support the grant of higher ratings for the right and left knee disabilities.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, the examiner indicated there was pain on passive motion and there was no pain on nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

The Veteran is competent to report symptoms associated with his right and left knee disabilities.  However, as a layperson, lacking in medical training and expertise, he cannot provide a competent opinion on a matter as complex as the severity of the clinical manifestations of his right and left knee disabilities and his views are of limited probative value regarding the specific findings required to appropriately rate the knee disabilities in appellate status.  In the determinations and evaluation of the evidence of record, the Board fully considered the Veteran's lay testimony in light of the medical evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board is also cognizant that the Veteran reported during his testimony before the undersigned that his left employment (prior to appellate period) due to service-connected disability.  Entitlement to a total disability rating based on individual unemployability (TDIU) was denied in a March 2006 rating decision and not appealed.  The Veteran has not specifically reasserted entitlement to TDIU and the Board finds that the medical evidence of record, to include the findings from the most recent examination, due not re-raise this issue.  In this regard, the medical evidence and statements of record indicate that additional disabilities, to include a non-service connected back disability, contribute to the Veteran's employment status.

In view of the foregoing, the Board denies increased ratings higher than 10 percent for the right and left knee disabilities.  To the extent that the Veteran contends entitlement to a higher rating for his right and left knee disabilities, the preponderance of the evidence is against the claims; there is no reasonable doubt to be resolved; and any further increased rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 57-58.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent for residuals of a medial tibial plateau stress fracture affecting the left knee with traumatic arthritis is denied. 

Entitlement to a disability rating in excess of 10 percent for residuals of a medial tibial plateau stress fracture affecting the right knee with traumatic arthritis is denied.


____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


